November 3, 2016




                                 JUDGMENT
14-15-00551-CV

                 The Fourteenth Court of Appeals

         IN THE INTEREST OF H.G-J., A.G.-J., & K.G.-J., CHILDREN

                     ________________________________

       This cause, an appeal from the trial court’s final order in a suit to modify
child support and possession, signed March 27, 2015, was heard on the transcript
of the record. We have inspected the record and find error in the final order. We
therefore REFORM the trial court’s final order by deleting the portions
compelling the Office of the Attorney General of Texas to disburse child support
funds to the amicus attorney and providing a credit to the children’s Father for the
amount to be disbursed.

       We order the judgment of the court below AFFIRMED except as modified
in this judgment.

      We further order this decision certified below for observance.